IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 98-31400
                                              Summary Calendar
                                              _______________

                       ROBERT SCHOEMER and GAIL SCHOEMER,
                                                                 Plaintiffs-Appellants,
                                                   VERSUS

                   MICHAEL W. GILL; SAMMY J. KISER; KISER INC;
                      and HARCO NATIONAL INSURANCE CO,
                                                                 Defendants-Appellees,
        STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                                                                 Intervenor Plaintiff-Appellee.
                                       _________________________

                               Appeal from the United States District Court
                                  for the Middle District of Louisiana
                                              (96-CV-203)
                                    _________________________

                                             November 18, 1999

Before JONES, SMITH, and BARKSDALE,                      for pain and suffering, nothing for permanent
  Circuit Judges.                                        disability, nothing for past lost wages, $8,000
                                                         for past medical expenses, and $15,000 for
PER CURIAM:*                                             future medical expenses. The jury further
   Following a jury trial in this diversity tort         found that Gill's negligence was not a cause of
case, the district court denied plaintiffs’              the loss of consortium damages claimed by
motion for new trial. We affirm.                         Robert Schoemer. Judgment was entered, and
                                                         plaintiffs filed a motion for new trial pursuant
                       I.                                to FED. R. CIV. P. 59. The court denied the
   This action arises from a minor traffic               motion, and we affirm.
accident in which defendant Michael Gill
backed his tractor-trailer rig into plaintiff Gail                               II.
Schoemer's vehicle. A jury found that Gill's                A district court has sound discretion to
negligence was a proximate cause of damages              grant or deny new trial motions. Therefore,
sustained by Schoemer and awarded $2,000                 we affirm a denial unless the plaintiff makes “a
                                                         clear showing of an absolute absence of
                                                         evidence to support the jury’s verdict, thus
                                                         indicating that the trial court had abused its
        *
          Pursuant to 5TH CIR. R. 47.5, the court has    discretion in refusing to find the jury’s verdict
determined that this opinion should not be published     contrary to the great weight of the evidence.”
and is not precedent except under the limited            Whitehead v. Food Max, Inc., 163 F.3d 265,
circumstances set forth in 5TH CIR. R. 47.5.4.
269 (5th Cir. 1998) (internal quotation marks
omitted).

                       III.
   The plaintiffs fail to make a clear showing
of an absolute absence of evidence to support
the verdict. Their claims of injury, and the
extent thereof, were disputed at trial, and the
jury was entitled to accept certain evidence
presented by the plaintiffs and certain evidence
presented by the defense. The court’s ruling
adequately articulates the significant evidence
supporting the verdict.

   Plaintiffs cite Pagan v. Shoney’s, Inc.,
931 F.2d 334 (5th Cir. 1991), for the
proposition that the jury erred as a matter of
law in awarding only $2,000 for past pain and
suffering when it awarded future medical
expenses of $15,000. Pagan holds only that
as a matter of Louisiana law it is error to
award special damages for medical expenses
and lost wages without awarding general
damages. See id. at 337.

   That situation is not present here. Pagan
does not hold that it is error to award future
medical expenses without awarding damages
for permanent disability; common sense
dictates that one might require future medical
treatment, but that that very treatment may
enable one to perform fully without any
disability. Likewise, the patient may suffer no
further pain if the medical treatment is
properly administered. Plaintiffs’ objections to
the verdict as to loss of consortium are
likewise without merit.

   AFFIRMED.




                                                   2